                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
                           MILWAUKEE DIVISION


STAR KNESE,
                                           Case No. 2:21-cv-00990
             Plaintiff,

      v.

AMAZON.COM SERVICES LLC,

             Defendant.


                                 COMPLAINT


      NOW COMES Plaintiff Star Knese, by her attorneys, the law firm of

GINGRAS THOMSEN & WACHS       LLP,   by Attorney William F. Sulton, and files this

complaint against Defendant Amazon.com Services LLC.

                                I. Introduction

      1.     Star Knese was new to the job market in August 2020. Her job at

Amazon.com Services, LLC, as a warehouse worker, was her first out of high

school. But she knew it was illegal for male coworkers to direct catcalls and

sexual comments at her. Ms. Knese, along with other women, complained to

human resources. Rather than dealing with the pervasive sexual harassment

and hostile working environment for female employees, Amazon chose instead to

fire Ms. Knese. This lawsuit seeks legal redress.




                                                                            [1 / 7]
           Case 2:21-cv-00990-PP Filed 08/23/21 Page 1 of 7 Document 1
                                   II. Parties

       A.     Plaintiff

       2.     Plaintiff Star Knese (“Ms. Knese”) is a woman and worked for

Defendant Amazon Services, LLC at its MKE1-FC location in Kenosha,

Wisconsin.     Ms. Knese resides and is domiciled in the Eastern District of

Wisconsin.

       B.     Defendant

       3.     Defendant Amazon.com Services LLC (“Amazon”) is headquartered

in Seattle, Washington, and does substantial business in the State of Wisconsin.

Amazon employed Ms. Knese at its MKE1-FC location in Kenosha, Wisconsin.

                           III. Jurisdiction and Venue

       4.     The United States District Court for the Eastern District of

Wisconsin (“Eastern District of Wisconsin”) has jurisdiction over the claims and

parties pursuant to 28 U.S.C. § 1331 because Ms. Knese alleges violations of

Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2(a) and § 2000-

e(3)(a).

       5.     Venue in the Eastern District of Wisconsin is proper pursuant to 28

U.S.C. § 1391(b)(2) because the events giving rise to this complaint occurred

within this judicial district.

       6.     Ms. Knese filed charges of discrimination and retaliation within 300

days of the events complained of with the United States Equal Employment

Opportunity Commission (“EEOC”) on January 16, 2021. On January 24, 2021,


                                                                            [2 / 7]
            Case 2:21-cv-00990-PP Filed 08/23/21 Page 2 of 7 Document 1
EEOC issued a Notice of Suit Rights. Ms. Knese has filed this complaint within

90 days of the Notice of Suit Rights. All conditions precedent to filing this

lawsuit have been met or have otherwise occurred.

                                    IV. Facts

      7.      Ms. Knese, whose sex is female, started working at Amazon in

Kenosha in August 2020.

      8.      Ms. Knese was a warehouse worker (Amazon uses the term

“Fulfillment Associate”).

      9.      Beginning in or about November 2020, Ms. Knese (and other female

employees) were subjected to severe and pervasive sexual harassment by male

coworkers. The sexual harassment included, without limitations, catcalling and

sexual comments.

      10.     In or about December 2020, Ms. Knese (and other female

employees) complained to human resources about the sexual harassment and

Amazon’s hostile working environment for female employees.

      11.     Amazon retaliated against Ms. Knese by firing her.

      12.     Amazon did not train the male employees who subjected Ms. Knese

to sexual harassment on anti-harassment. Amazon’s training failures caused

the sexual harassment to occur.

      13.     Amazon did not supervise the male employees who subjected Ms.

Knese to prevent sexual harassment and a hostile working environment based

on sex. Amazon’s supervision failures caused the sexual harassment to occur.


                                                                          [3 / 7]
            Case 2:21-cv-00990-PP Filed 08/23/21 Page 3 of 7 Document 1
         14.     Amazon failed to appropriately investigate Ms. Knese’s sexual

harassment complaint. Amazon’s investigation failures caused the retaliation to

occur.

         15.     Amazon hired human resources staff and other supervisors who

lacked an appropriate amount anti-harassment and anti-retaliation experience.

Amazon’s hiring failures caused the sexual harassment and retaliation to occur.

         16.     Amazon did not train the human resources staff and other

supervisors who fired Ms. Knese on anti-harassment and anti-retaliation.

Amazon’s training failures caused the sexual harassment and retaliation to

occur.

         17.     Amazon did not supervise the human resources staff and

supervisors who fired Ms. Knese to prevent sexual harassment, prevent a hostile

working environment for female employees, and prevent retaliation from

occurring.       Amazon’s supervision failures caused the sexual harassment and

retaliation to occur.

         18.     Amazon’s unlawful conduct caused Ms. Knese to suffer damages

and injuries, without limitation for lost wages and benefits; lost future wages

and benefits; and emotional pain, suffering, inconvenience, mental anguish, and

loss of enjoyment of life.

                                  V. Claims for Relief

         19.     Ms. Knese incorporates here all other allegations in this complaint.




                                                                                [4 / 7]
               Case 2:21-cv-00990-PP Filed 08/23/21 Page 4 of 7 Document 1
      20.     Amazon’s employees subjected Ms. Knese to sexual harassment in

violation of 42 U.S.C. § 2000e-2(a) by making sexual comments to her.

      21.     Amazon’s employees retaliated against Ms. Knese in violation of 42

U.S.C. § 2000e-(3)(a) by firing her after she complained about sexual

harassment.

      22.     Amazon was negligent in its training and supervision of the male

employees who subjected Ms. Knese to sexual harassment.

      23.     Amazon was negligent in its investigation of Ms. Knese’s sexual

harassment complaint.

      24.     Amazon was negligent in its hiring, training, and supervision of the

human resources staff and others who fired Ms. Knese (or caused Ms. Knese to

be fired) for complaining about sexual harassment.

      25.     Amazon unlawfully maintains a working environment that hostile

to female employees, on account of their sex.

      26.     Amazon’s unlawful conduct caused Ms. Knese to suffer damages

and injuries, without limitation for lost wages and benefits; lost future wages

and benefits; and emotional pain, suffering, inconvenience, mental anguish, and

loss of enjoyment of life.

                              VI. Relief Requested

      27.     Ms. Knese respectfully requests that the Court enter judgment for

her and against Amazon, and provide the following relief:




                                                                            [5 / 7]
            Case 2:21-cv-00990-PP Filed 08/23/21 Page 5 of 7 Document 1
        a. A declaration stating, among other things, that Amazon

           subjected Ms. Knese to sexual harassment and fired her for

           complaining in violation of Title VII of the Civil Rights Act of

           1964.

        b. An order awarding damages for lost wages and benefits.

        c. An order awarding damages for lost future wages and benefits.

        d. An order awarding damages for emotional pain, suffering,

           inconvenience, mental anguish, and loss of enjoyment of life.

        e. An order awarding punitive damages.

        f. An order awarding attorneys’ fees.

        g. An order awarding experts’ fees.

        h. An order awarding taxable costs and disbursements.

        i. An order awarding pre- and post-judgment interest on all

           awarded relief.

        j. An order granting such further and necessary relief as

           determined by the Court.

                         VII. Jury Demand

28.     Ms. Knese hereby demands trial by jury on each of her claims.




                                                                        [6 / 7]
      Case 2:21-cv-00990-PP Filed 08/23/21 Page 6 of 7 Document 1
      Dated at the law office of GINGRAS THOMSEN & WACHS LLP in Milwaukee,

Wisconsin, on this 23rd day of August, 2021.


                                           /s/ William F. Sulton
                                           WILLIAM F. SULTON

                                           GINGRAS THOMSEN & WACHS LLP
                                           219 N Milwaukee St, Ste 520
                                           Milwaukee, WI 53202
                                           414-935-5490 (direct)
                                           414-778-0700 (main)
                                           wsulton@gtwlawyers.com

                                           Attorneys for Plaintiff,
                                           Star Knese




                                                                       [7 / 7]
         Case 2:21-cv-00990-PP Filed 08/23/21 Page 7 of 7 Document 1
